DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B (figure 2) reading on claims 1-15 in the reply filed on 03/10/2022 is acknowledged.
Claims 16-20 have been considered withdrawn. These claims would not be examined.

Claim Objections
Claim 1 are objected to because of the following informalities:  
Claim 1 recites the limitation “the assembly” in lines 6, 8 and 10 which should be recited to --the excess flow and thermal valve assembly-- for proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 12-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glover et al. (6,923,206) in view of Bernett (4,508,144).
Regarding claim 1, Glover discloses an excess flow and thermal valve assembly, comprising: 
a valve housing (70; see figure 7); 
a valve seat (26) carried in the valve housing (70; see figure 7), having a valve seal surface (28), and being at least partially composed of intumescent material (resilient material; Col. 2, lines 42-44); and 
a valve (27) carried in the housing (70) and movable against the valve seal surface of the valve seat (27) to reduce flow of fluid through the assembly (see figure 8), 
wherein during excess flow conditions (high pressure drops condition), the valve (27) is displaceable against the valve seal surface of the valve seat (26) to reduce flow of fluid (minimizes pressure drops) through the assembly (abstract). 
However, Glover fails to disclose during excess temperature conditions, the intumescent material of the valve seat is expandable to reduce flow of fluid through the assembly.
Bernett teaches a flow control device comprises a member (8) is made from a resilient material which is expandable (expansion of member 8) with fluid temperature to reduce flow of fluid though the flow control device (Col. 3, lines 17-32).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the excess flow valve assembly of Glover to substitute the valve seat of Glover with the expandable resilient material member as taught by Bernett such that the valve assembly is temperature controlled due to the expansion and contraction of the resilient material member (see MPEP 2143 section B). Upon the modification, it would also have been obvious to one having ordinary skill in the art that when the valve assembly is operated in excess temperature conditions, the resilient member of Bernett is expanded to reduce the flow the fluid through the valve assembly.
Regarding claim 2, Glover discloses the valve housing (70) includes an outlet fitting (the outlet fitting which mates with the housing 70), and an inlet fitting (70) coupled to the outlet fitting (the fitting which mates with the housing 70), wherein the valve seat (26) is carried in an outlet portion (outlet of the inlet fitting 70) of the inlet fitting (70; see figure 7).
Regarding claim 3, Glover discloses the valve seat (26) is located against a shoulder (figures 5 of the other embodiment shows the detail of the outlet fitting 50; the valve seat 64 is located at a counterbore of the outlet fitting 50; therefore, it would have been obvious to one having ordinary skill in the art that the intumescent 26 is carrier in the counterbore of the outlet fitting in the embodiment of figure 8) of the outlet fitting (the outlet fitting which mates with the housing 70).
Regarding claim 4, Glover discloses the valve (27) is a diaphragm valve (the valve plate 40 is movable; see figure 7).
Regarding claim 5, Glover discloses the valve (27) is coupled to the valve seat (26; see figure 7).
Regarding claim 6, Glover discloses the valve seat (26) includes a ring of the intumescent material (resilient material; Col. 2, lines 42-44).
Regarding claim 7, Glover discloses the valve seat (26) is carried in a counterbore of a downstream portion of the inlet fitting (70; see figures 5-6 for reference).
Regarding claim 8, Glover discloses the valve housing (70) includes an outlet fitting (the outlet fitting which mates with the inlet fitting 70), and an inlet fitting (70) coupled to the outlet fitting (the outlet fitting which mates with the inlet fitting 70; see figure 8 and see figures 5-6 for reference).
Regarding claim 12, Glover as modified fails to disclose the excess temperature conditions include 400°F to 800°F. Though Glover fails to disclose the claimed temperature range, Glover as modified disclose the resilient material valve seat is expandable responsive with temperature variation therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention that the claimed temperature range is obviousness of range which can be achieved through routine experimentation (see MPEP 2144.05 section II-A). 
Regarding claim 13, Glover discloses the intumescent material is composed of at least one of elastomeric materials (resilient material; Col. 2, lines 42-44), expansive agents, thermoplastic elastomers, or blowing agents.
Regarding claim 15, Glover discloses the valve (27) has a coupling portion (the portion which coupled with the valve seat 26) including plurality of flexible legs (the legs of the valve 27 which in direct contact with valve seat 26) coupled to a downstream surface of the valve seat (26; see figure 7).

Allowable Subject Matter
Claims 9-11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indicating allowable subject matter:
The best reference Glover fails to disclose the claimed detail structure of the valve assembly as required in claims 9-11 and 14. Also, the prior art of record does not provide further teachings or motivation to modify the structure of the valve assembly of Glover in order to arrive the claim invention. Therefore, claims 9-11 and 14 are current allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763